Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1, 14 and 19  recites the limitation "the second interconnect structure" in the last limitations.  There is insufficient antecedent basis for this limitation in the claim.  All dependent claims are dependent on these claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20200083429), in view of Braganca (20170092844).



    PNG
    media_image1.png
    637
    506
    media_image1.png
    Greyscale

Regarding claim 1, Lee teaches an apparatus (please see figure above), comprising: 
a first electrode (SOL) comprising a spin orbit material (“SOL” stands for “spin orbit logic”; thus, this electrode comprises spin orbit material); 
a first memory device (please see one of the MJTs above) on a portion of the first electrode; 
a first dielectric adjacent (170) to a sidewall of the first memory device and on a portion of the first electrode (170 is between all of the MJTs); 
a second memory device (please see one of the MJTs) on the first electrode, the second memory device laterally distant from the first memory device;
a second dielectric (170) adjacent to a sidewall of the second memory device and on a portion of the first electrode ((170 is between all of the MJTs); and 
a second electrode ((120) on and in contact with a portion of the first electrode, the second electrode between the first memory device and the second memory device (see figure above which shows 120 being between the MJTs), 
a first interconnect structure (170) coupled with the first electrode (please see each MJT/120 combination has a 170 coupled to it ); and 
a second interconnect (170) coupled with the first electrode (please see each MJT/120 combination has a 170 coupled to it), 
wherein the first memory device and the second memory device are each laterally between the first interconnect structure and the second interconnect structure (pleases see the figure above).
Lee teaches the plug material (par. 33 teaches 120 can be composed of metals) but does teach what sort of Spin orbit material is used and thus does not teach:
the second electrode comprises a lower electrical resistance than an electrical resistance of the first electrode
Braganca teaches MJTS with spin orbit electrodes wherein the material used for  spin orbit electrodes include InGaAs and HgTe.  The use of these materials as Spin orbit electrodes, with MJTs, clearly have been known in the art for some time (i.e. cited prior arts are related to the exact same fields of endeavor).
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Regarding claim 2, Lee/Braganca teaches an  apparatus of claim 1, wherein the first electrode has a thickness between 2 nm and 20 nm, wherein the thickness is measured from a lowermost surface of the second electrode (Braganca, par. 24 teaches spin orbit electrode having a thickness of 5-10 nm).
Regarding claim 3, Lee/Braganca teaches an  apparatus of claim 1, wherein the second electrode includes tantalum, titanium, tungsten or platinum (Lee, par. 33).
Regarding claim 10, Lee/Braganca teaches an  apparatus of claim 1, wherein the first dielectric laterally surrounds the first memory device and the second dielectric laterally surrounds the second memory device (please see figure above; further, see Lee, fig. 1).
Regarding claim 11, Lee/Braganca teaches an  apparatus of claim 1, wherein the first electrode has a fourth dimension along a first direction, wherein the first memory device has the fourth dimension and the second memory device has the fourth dimension (see Lee, fig. 3 and 4).
Regarding claim 14, Lee teaches an apparatus, comprising: 
a first electrode (SOL) comprising a spin orbit material (SOL” stands for “spin orbit logic”; thus, this electrode comprises spin orbit material), 
wherein the first electrode has a first dimension along a first direction (see figure above and fig. 3 and 4); 
a first magnetic tunnel junction (MJT) on a portion of the first electrode wherein the first magnetic tunnel junction has the first dimension along the first direction (see figure above and fig. 3 and 4); 
a first dielectric (170) adjacent to a sidewall of the first magnetic tunnel junction and on a portion of the first electrode; 
a second magnetic tunnel junction (MJT) on the first electrode, the second magnetic tunnel junction laterally distant from the first magnetic tunnel junction, 
wherein the second magnetic tunnel junction has the first dimension along the first direction (see figure above and fig. 3 and 4); 
a second dielectric (170) adjacent to a sidewall of the second magnetic tunnel junction and on a portion of the first electrode; and 
a second electrode (120) on and in contact with a portion of the first electrode, the second electrode between the first memory device and the second memory device, 
wherein the second electrode has the first dimension along the first direction (see figure above and fig. 3 and 4); 
a first interconnect structure (170) coupled with the first electrode; and 
a second interconnect (170) coupled with the first electrode,
 wherein the first memory device and the second memory device are each laterally between the first interconnect structure and the second interconnect structure.
Lee teaches the plug material (par. 33 teaches 120 can be composed of metals) but does teach what sort of Spin orbit material is used and thus does not teach:
the second electrode comprises a lower electrical resistance than an electrical resistance of the first electrode
Braganca teaches MJTS with spin orbit electrodes wherein the material used for  spin orbit electrodes include InGaAs and HgTe.  The use of these materials as Spin orbit electrodes, with MJTs, clearly have been known in the art for some time (i.e. cited prior arts are related to the exact same fields of endeavor).
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894